Title: [October 1784]
From: Washington, George
To: 




October 1st. Dined at Mr. Gabriel Jones’s, not half a mile from Mr. Lewis’s, but seperated by the South fork of Shannondoah; which is between 80 and a hundred yards wide, & makes a respectable appearance altho’ little short of 150 Miles from its confluence with Potomack River; and only impeded in its navigation by the rapid water & rocks which are between the old bloomery and Keys’s ferry; and a few other ripples; all of which might be easily removed and the navigation according to Mr. Lewis’s account, extended at least 30 Miles higher than where he lives.
I had a good deal of conversation with this Gentleman on the Waters, and trade of the Western Country; and particularly with respect to the navigation of the Great Kanhawa and it’s communication with James, & Roanoke Rivers.
His opinion is, that the easiest & best communication between the Eastern & Western Waters is from the North branch of Potomack to Yohiogany or Cheat River; and ultimately that the Trade between the two Countries will settle in this Channel. That altho James River has an easy & short communication from the Mouth of Carpenters or Dunlaps Creek to the Greenbriar which in distance & kind of Country is exactly as Logston described them, yet, that the passage of the New River, abe.

   
Kanhawa, thro’ the gauly Mountain from every acct. he has had of it, now is, and ever will be attended with considerable difficulty, if it should not prove impracticable. The Fall he has understood, altho it may be short of a Cateract, or perpendicular tumble, runs with the velocity of a stream discending a Mountain, and is besides very Rocky & closely confined between rugged hills. He adds, that from all appearance, a considerable part of the Water with which the River above abounds, sinks at, or above this rapid or fall, as the quantity he says, from report, is greatly diminished. However, as it is not to his own observations, but report these accts. are had, the real difficulty in surmounting the obstructions here described may be much less than are apprehended; wch. supposition is well warranted by the ascention of the Fish.
Mr. Lewis is of opinion that if the obstructions in this River can be removed, that the easiest communication of all, would be by the Roanoke, as the New River and it are within 12 Miles, and an excellent Waggon road between them and no difficulty that ever he heard of, in the former, to hurt the inland Navigation of it.


   
   Gabriel Jones (1724–1806), an able but hot-tempered lawyer given to outbursts of profanity, had long been prominent in Shenandoah Valley affairs. He studied law in England and returned to Virginia in the 1740s. He was appointed king’s attorney for Frederick County in 1744 and for Augusta County in 1746, making him thereby responsible for prosecuting public suits in much of western Virginia during the next three decades. To his contemporaries he became known as “the Valley Lawyer” (GRIGSBYHugh Blair Grigsby. The History of the Virginia Federal Convention of 1788, with Some Account of the Eminent Virginians of That Era Who Were Members of the Body. 2 vols. Richmond, 1890–91., 2:16–19; BLUE COAT BOYS“The Blue Coat Boys.” Tyler’s Quarterly Historical and Genealogical Magazine 1 (1919-20): 43–45., 44–45; BARTONR. T. Barton. “Gabriel Jones ‘The Lawyer.’” West Virginia Historical Magazine Quarterly 2, no. 2 (1902): 19–30., 19–22). He also served the Shenandoah counties as a burgess at various times, representing Frederick 1748–54, Hampshire 1754–55 and 1758–61, and Augusta 1756–58 and 1769–71. It was due in part to Jones’s influence and activity that GW was first elected to the House of Burgesses from Frederick County in 1758 (Jones to GW, 6 July 1758; DLC:GW; GW to Jones, 29 July 1758, PHi). Jones lived in Frederick County near present-day Kernstown, Va., from 1747 to about 1753, when he moved to Augusta County, taking up residence at the place where GW visited him today, about 2½ miles down the South Fork of the Shenandoah from present-day Port Republic. His move may have been prompted by the fact that Thomas Lewis and another neighbor, John Madison, were both married to sisters of Jones’s wife, Margaret Strother Morton Jones (d. 1822). After 1777, when Jones’s home passed into Rockingham County, he became prosecuting attorney for the new county, serving until 1795 (WAYLAND [4]John W. Wayland. A History of Rockingham County, Virginia. Dayton, Va., 1912., 350–51; WAYLAND [2]John W. Wayland. Historic Homes of Northern Virginia and the Eastern Panhandle of West Virginia. Staunton, Va., 1937., 220–23, 226).


   
   At Gabriel Jones’s home today GW met Jones’s son-in-law, John Harvie (1743–1807), register of the Virginia land office 1780–91 (HESTERMary Foy Hester. “The Public Career of John Harvie.” Master’s thesis, University of Virginia, 1938., 4, 32). GW had corresponded frequently with Harvie earlier this year about warrants and surveys on the Ohio and on Millers Run (GW to Harvie, 10, 29 Feb., and 18 Mar. 1784 and 19 Mar. 1785, and Harvie to GW, 21 Feb., 12 and 14 April 1784, DLC:GW).



   
   Bloomery, W.Va. See entry for 9 May 1760.


 



2d. I set off very early from Mr. Lewis’s who accompanied me to the foot of the blew ridge at Swift run gap, 10 Miles, where I bated and proceeded over the Mountain. Dined at a pitiful house 14 Miles further where the roads to Fredericksburgh (by Orange C[our]t House) & that to Culpeper Court House fork. Took the latter, tho in my judgment Culpeper Court House was too much upon my right for a direct Course. Lodged at a Widow Yearlys 12 Miles further where I was hospitably entertained.


   
   Swift Run Gap, located about seven miles southeast of present-day Elkton, Va., long provided settlers and traders a convenient route across the Blue Ridge Mountains. The Virginia General Assembly authorized the building of a road through the gap in 1765 and approved its repair in 1772 and 1789 (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:152, 548, 13:82–83).



   
   Traveling southeast from Swift Run Gap, GW passed through the western part of Orange County (now Greene County) and then turned northeast to cross the Rapidan River into the western part of Culpeper County (now Madison County). The Orange County Court House was at the site of the present-day county seat, Orange, Va., and the Culpeper County Court House was at the site of its present-day seat, Culpeper, Va.



   
   widow yearlys: probably Jane Paschal Early, widow of Joseph Early (c.1740–1783) of Culpeper County, an active Baptist who served as a lieutenant in the 5th Virginia Regiment during the War of Independence. She lived with her seven children about four miles southwest of present-day

Madison, Va. According to a family tradition, GW gave a watch to one of the children during his stay (EARLYR. H. Early. The Family of Early Which Settled upon the Eastern Shore of Virginia and Its Connection with Other Families. Lynchburg, Va., 1920., 205–6).


 


3d. Left Quarters before day, and breakfasted at Culpeper Court house which was estimated 21 Miles, but by bad direction I must have travelled 25, at least. Crossed Normans ford 10 Miles from the Court Ho[use] and lodged at Captn. John Ashbys occasioned by other bad directions, which took me out of the proper road, which ought to have been by Elk run Church 3 or 4 Miles to the right.


   
   GW took his breakfast at “Kemps” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 200).



   
   Norman’s ford on the Rappahannock River lay between Culpeper and Fauquier counties, about two miles south of present-day Remington. Isaac Norman, for whom the ford was named, obtained a patent on the Culpeper side in 1726 and was later bought out by Robert “King” Carter, whose son Charles Carter of Cleve began public ferry service at the ford in 1736. Charles’s son Landon Carter now owned the land on both shores and was planning a town to be called Carolandville for the Fauquier side. The General Assembly established the town in Oct. 1785, but it was stillborn, never existing except on paper (HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 500, n.37; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 4:531, 10:365, 12:217).



   
   John Ashby, whom GW had visited on the Shenandoah River 12–14 Mar. 1748, bought land on Licking Run in southern Fauquier Couny 28 Nov. 1757 and moved there about 1760 (BERRY’S FERRY“Berry’s Ferry, And Old Roads Leading To That Ferry.” Proceedings of the Clarke County Historical Association 6 (1946): 8–13., 12; REESELee Fleming Reese, comp. The Ashby Book: Descendants of Captain Thomas Ashby of Virginia. San Diego, Calif., 1976., 11–34).



   
   Elk Run Church, located on the headwaters of Elk Run in southern Fauquier County, was one of two churches serving Hamilton Parish. A large, handsome brick building finished in 1769, it had replaced an earlier wooden structure on the same site. Nevertheless, it proved to be poorly situated for the shifting population patterns of the ensuing years, and like many Anglican churches, it was dealt a severe blow by the dissolution of the established church during the War of Independence. By 1811 the building was abandoned and falling into ruin, and it eventually disappeared almost completely (MEADE [1][William] Meade. Old Churches, Ministers and Families of Virginia. 2 vols. Philadelphia, 1857., 2:216–17; HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 296–97; GROOME [3]H. C. Groome. “The Parishes and Their History.” Fauquier Historical Society, Bulletins, 1st ser. (1921–24): 246–71, 404-22., 257–58).


 


4th. Notwithstanding a good deal of rain fell in the night and the continuance of it this morning (which lasted till about 10 Oclock) I breakfasted by Candlelight, and Mounted my horse soon after day break; and having Captn. Ashby for a guide thro’ the intricate part of the Road (which ought, tho’ I missed it, to have been by Prince William old Court Ho[use]) I arrived at Colchester, 30 Miles, to Dinner; and reached home before Sun down; having travelled on the same horses since the first day of September by the computed distances 680 Miles.
And tho’ I was disappointed in one of the objects which induced me to undertake this journey namely to examine into the situation quality and advantages of the Land which I hold upon

the Ohio and Great Kanhawa and to take measures for rescuing them from the hands of Land Jobbers & Speculators—who I had been informed regardless of my legal & equitable rights, Patents, &ca.; had enclosed them within other Surveys & were offering them for Sale at Philadelphia and in Europe. I say notwithstanding this disappointment, I am well pleased with my journey, as it has been the means of my obtaining a knowledge of facts—coming at the temper & disposition of the Western Inhabitants and making reflections thereon, which, otherwise, must have been as wild, incoher[en]t, & perhaps as foreign from the truth, as the inconsistencys of the reports which I had received even from those to whom most credit seemed due, generally were.
   
These reflections remain to be summed up.
The more then the Navigation of Potomack is investigated, & duely considered, the greater the advantages arising from them appear.
The South, or principal branch of Shannondoah at Mr. Lewis’s is, to traverse the river, at least 150 Miles from its mouth; all of which, except the rapids between the Bloomery and Keys’s ferry, now is, or very easily may be made navigable for inland Craft,

and extended 30 Miles higher. The South Branch of Potomack is already navigated from its Mouth to Fort Pleasant; which, as the road goes, is 40 computed Miles; & the only difficulty in the way (and that a very trifling one) is just below the latter, where the River is hemmed in by the hills or Mountains on each side. From hence, in the opinion of Colo. Joseph Neville and others, it may, at the most trifling expense imaginable, be made navigable 50 Miles higher.
To say nothing then of the smaller Waters, [of the Potomac River], such as Pattersons Creek, Cacapehon [Cacapon River], Opeckon [Opequon Creek] &ca.; which are more or less Navigable; and of the branches on the Maryland side, these two alone (that is the South Branch & Shannondoah) would afford water transportation for all that fertile Country between the blew ridge and the Alligany Mountains; which is immense, but how trifling when viewed upon that immeasurable scale which is inviting our attention!
The Ohio River embraces this Commonwealth [Virginia] from its Northern, almost to its Southern limits. It is now, our western boundary & lyes nearly parallel to our exterior, & thickest settled Country.
Into this river French Creek, big bever Creek, Muskingham, Hockhocking, Scioto, and the two Miames (in its upper region) and many others (in the lower) pour themselves from the westward through one of the most fertile Country’s of the Globe; by a long inland navigation; which, in its present state, is passable for Canoes and such other small craft as has, hitherto, been made use of for the Indian trade.
French Creek, down whh. I have myself come to Venango, from a lake near its source, is 15 Miles from Prisque Isle on lake Erie; and the Country betwn. quite level. Both big bever Creek and Muskingham, communicate very nearly with Cayahoga; which runs into lake Erie; the portage with the latter (I mean Muskingham) as appears by the maps, is only one mile; and by many other accts. very little further; and so level between, that the Indians and Traders, as is affirmed, always drag their Canoes from one river to the other when they go to War—to hunt, or trade. The great Miame, which runs into the Ohio, communicates with a river of the same name, as also with Sandusky, which empty themselves into lake Erie, by short and easy Portages. And all of these are so many channels through which not only the produce of the New States, contemplated by Congress, but the trade of all the lakes, quite to that of the Wood, may be

conducted according to my information, and judgment—at least by one of the routs, thro’ a shorter, easier, and less expensive communication than either of those which are now, or have been used with Canada, New Y[or]k or New Orleans.
That this may not appear an assertion, or even an opinion unsupported, I will examine matters impartially, and endeavor to state facts.
Detroit is a point, thro which the Trade of the Lakes Huron, & all those above it, must pass, if it centres in any State of the Union; or goes to Canada; unless it should pass by the River Outawais, which disgorge’s itself into the St. Lawrence at Montreal and which necessity only can compel; as it is, from all accts., longer and of more difficult Navigation than the St. Lawrence itself.
To do this, the Waters which empty into the Ohio on the East side, & which communicate nearest & best with those which run into the Atlantic, must also be delineated.
These are Monongahela and its branches, viz., Yohiogany & Cheat and the little and great Kanhawas; and Greenbrier which emptys into the latter.
The first (unfortunately for us) is within the jurisdiction of Pensylvania from its mouth to the fork of Cheat indeed 2 Miles higher—as (which is more to be regreted) the Yohiogany also is, till it crosses the line of Maryland; these Rivers, I am perswaded, afford much the shortest routs from the Lakes to the tide water of the Atlantic but are not under our controul; being subject to a power whose interest is opposed to the extension of their navigation, as it would be the inevitable means of withdrawing from Philadelphia all the trade of that part of its western territory, which lyes beyond the Laurel hill—Though any attempt of that Government to restrain it I am equally well perswaded, w[oul]d cause a seperation of their territory; there being sensible men among them who have it in contemplation at this moment—but this by the by. The little Kanhawa, which stands next in order, & by Hutchins’s table of distances (between Fort Pit and the Mouth of the River Ohio) is 184½ Miles below the Monongahela, is navigable between 40 and 50 Miles up, to a place called Bulls Town. Thence there is a Portage of 9½ Miles to the West fork of Monongahela. Thence along the same to the Mouth of Cheat River, and up it to the Dunker bottom; from whence a portage may be had to the No. branch of Potomack.
Next to the little is the great Kanhawa; which by the above Table is 98½ Miles still lower down the Ohio. This is a fine Navigable river to the Falls; the practicability of opening which,

   

seems to be little understood; but most assuredly ought to be investigated.
These then are the ways by which the produce of that Country; & the peltry & fur trade of the Lakes may be introduced into this State [Virginia]; & into Maryld.; which stands upon similar ground. There are ways, more difficult & expenceve indeed by which they can also be carried to Philadelphia—all of which, with the rout to Albany, & Montreal, and the distances by Land, and Water, from place to place, as far as can be ascertained by the best Maps now extant—by actual Surveys made since the publication of them and the information of intelligent persons—will appear as follow—from Detroit—which is a point as has been observed as unfavorable for us to compute from (being upon the North Western extremity of the United [States] territory) as any beyond Lake Erie can be:
viz.—


From Detroit to Alexandria is





To Cayahoga River

125
Miles


 Up the same to the Portage

60



  Portage to Bever C[ree]k

8



 Down Bever C[ree]k to the Ohio

85



 Up the Ohio to Fort Pitt

 25






303


 The Mouth of Yohiogany

15



 Falls of Ditto

50



  Portage

1



 Three forks or Turkey foot

8



 Fort Cumberld. or Wills Creek

30



 Alexandria

200






304


   Total


607




To Fort Pitt—as above


303


 The Mouth of Cheat River

75



 Up it, to the Dunker bottom

25



 North branch of Potomack

20



 Fort Cumberland

40



 Alexandria

200






360


To Alexanda. by this Rout


663





From Detroit to Alexandria avoiding Pensylvania




To the Mo[uth] of Cayahoga

125
Miles


 The Carrying place with Muskingham river

54



  Portage

1



 The Mo[uth] of Muskingham

192



 The little Kanhawa

 12






384


 Up the same

40



  Portage to the West Bra.

 10






 50


 Down Monongahela to Cheat

80



 Up Cheat to the Dunker Bottm.

25



 Portage to the No. bra. Potomk.

20



 Fort Cumberland

40



 Alexandria

200






365


   Total by this Rout


799




From Detroit to Richmond


Miles


To the Mouth of the little Kanhawa as above


384


 The Great Kanhawa by Hutchns’s Table of distances

98 1/2



 The Falls of the Kanhawa from information

 90



  A portage (suppe.)

10



 The Mouth of Green brier & up in to the Portage

50



  Portage to James R[ive]r

 33






281


 Richmond


175


   Total


840


Note—This rout may be more incorrect than either of the foregoing as I had only the Maps, and vague information for the Portages and for the distances from the Mouth of the Kanhawa to the Carrying place with Jacksons (that is James) river and the length of that River from the Carrying place to Richmond. The length of the carrying place above is also taken from the Map tho’ from Information one would have called it not more than 20 Miles.



From Detroit to Philadelphia is


Miles


To Presqu’ Isle


245


  Portage to Le beauf

15



 Down french Creek to Venan[go]

75



 Along the Ohio to Toby’s Creek

 25






115


 To the head spring of Do.

45



 By a Strait line to the nearest Water of Susque[hanna]

15



 Down the same to the West branch

50



 Fort Augusta at the Fork

125



 Mackees (or MacKoneys) C[ree]k

12



 Up this

25



 By a strait line to Schuylkl.

15



 Reading

32



 Philadelphia

 62






381


   Total


741


By another rout—





 To Fort Pitt as before


303


 Up the Ohio to Tobys C[ree]k


 95


 Thence to Phila. as above


381


   Total


779


Note—The distances of places from the Mouth of Tobys Creek to Philada. are taken wholly from a comparitive view of Evans’s and Sculls Maps. The number, and length of the Portages, are not attempted to be given with greater exactness than these and for want of more competent knowledge, they are taken by a strait line between the sources of the different waters which by the Maps have the nearest communication with each other. Consequently, these Routs, if there is any truth in the Maps, must be longer than the given distances—particularly in the Portages, or Land part of the Transportation, because no road among Mountns. can be strait or waters navigable to their fountain heads.


From Detroit to Albany is





To Fort Erie, at the No. end of Lake Erie

350



 Fort Niagara—18 Miles of wch. is Land transpn.

 30






380



 Oswego


175


 Fall of Onondaga River

12



  Portage

1



 Oneida Lake—by Water

40



 Length of Do. to Wood C[ree]k

18



 Wood C[ree]k very small and Crooked

25



  Portage to Mohawk

  1






97


 Down it to the Portage

60



  Portage

1



 Schenectady

55



  Portage to Albany

15






131


   In all


783


 To the City of New York


160


   Total


943




From Detroit to Montreal is





To Fort Niagara as above


380


 North end of Lake Ontario

225



 Oswegatche

60



 Montreal—very rapid

110






395


   In all


775


To Quebec


180


   Total


955


Admitting the preceding Statement, which as has been observed is given from the best and most authentic Maps and papers in my possession—from information and partly from observation, to be tolerably just, it would be nugatory to go about to prove that the Country within, and bordering upon the Lakes Erie, Huron, & Michigan would be more convenient when they come to be settled—or that they would embrace with avidity our Markets, if we should remove the obstructions which are at present in the way to them.
It may be said, because it has been said, & because there are some examples of it in proof, that the Country of Kentucke, about the Falls, and even much higher up the Ohio, have carried flour and other Articles to New Orleans—but from whence has it proceeded?

Will any one who has ever calculated the difference between Water & Land transportation wonder at this? Especially in an infant settlement where the people are poor and weak handed and pay more regard to their ease than to loss of time, or any other circumstance?
Hitherto, the people of the Western Country having had no excitements to Industry, labour very little; the luxuriency of the Soil, with very little culture, produces provisions in abundance. These supplies the wants of the encreasing population and the Spaniards, when pressed by want have given high prices for flour. Other articles they reject: & at times (contrary I think to sound policy) shut their ports against them altogether—but let us open a good communication with the Settlemts. west of us—extend the inland Navigation as far as it can be done with convenience and shew them by this means, how easy it is to bring the produce of their Lands to our Markets, and see how astonishingly our exports will be encreased; and these States benefitted in a commercial point of view—wch. alone, is an object of such Magnitude as to claim our closest attention—but when the subject is considered in a political point of view, it appears of much greater importance.
No well informed Mind need be told, that the flanks and rear of the United territory are possessed by other powers, and formidable ones too—nor how necessary it is to apply the cement of interest to bind all parts of it together, by one indissolvable band—particularly the Middle States with the Country immediately back of them. For what ties let me ask, should we have upon those people; and how entirely unconnected shod. we be with them if the Spaniards on their right, or Great Britain on their left, instead of throwing stumbling blocks in their way as they now do, should envite their trade and seek alliances with them? What, when they get strength which will be sooner than is generally imagined (from the emigration of Foreigners who can have no predeliction for us, as well as from the removal of our own Citizens) may be the consequence of their having formed such connections and alliances, requires no uncommon foresight to predict.
The Western Settlers—from my own observation—stand as it were on a pivet—the touch of a feather would almost incline them any way. They looked down the Mississipi until the Spaniards (very impoliticly I think for themselves) threw difficulties in the way, and for no other reason that I can conceive than because they glided gently down the stream, without considering perhaps the tedeousness of the voyage back, & the time necessary to perform

it in; and because they have no other means of coming to us but by a long land transportation, & unimproved roads.
A combination of circumstances make the present conjuncture more favorable than any other to fix the trade of the Western Country to our Markets. The jealous & untoward disposition of the Spaniards on one side, and the private views of some individuals, coinciding with the policy of the Court of G. Britain on the other, to retain the Posts of Oswego, Niagara, Detroit &ca. (which tho’ done under the letter of the treaty is certainly an infraction of the Spirit of it, & injurious to the Union) may be improved to the greatest advantage by this State [Virginia] if she would open her Arms, & embrace the means which are necessary to establish it. The way is plain & the expence, comparitively speaking deserves not a thought, so great would be the prize. The Western Inhabitants would do their part towards accomplishing it. Weak as they now are, they would, I am perswaded, meet us half way rather than be driven into the arms of, or be in any wise dependent upon, foreigners; the consequence of which would be, a seperation, or a War.
The way to avoid both, happily for us, is easy, and dictated by our clearest interests. It is to open a wide door, and make a smooth way for the produce of that Country to pass to our Markets before the trade may get into another channel. This, in my judgment, would dry up the other sources; or, if any part should flow down the Mississipi, from the Falls of the Ohio, in Vessels which may be built—fitted, for Sea & sold with their cargoes the proceeds I have no manner of doubt, will return this way; & that it is better to prevent an evil than to rectify a mistake none can deny; commercial connections, of all others, are most difficult to dissolve—if we wanted proof of this look to the avidity with which we are renewing, after a total suspension of Eight years our corrispondence with Great Britain; So, if we [Virginians] are supine; and suffer without a struggle the Settlers of the Western Country to form commercial connections with the Spaniards, Britons, or with any of the States in the Union we shall find it a difficult matter to dissolve them altho a better communication should, thereafter, be presented to them. Time only could effect it; such is the force of habit!
Rumseys discovery of working Boats against stream by mechanical powers principally, may not only be considered as a fortunate invention for these States in general but as one of those circumstances which have combined to render the present epocha favorable above all others for securing (if we are disposed to avail ourselves

of them) a large portion of the produce of the Western Settlements, and of the Fur and Peltry of the Lakes, also—the importance of which alone, if there were no political considerations in the way, is immense.
It may be said perhaps, that as the most direct routs from the Lakes to the Navigation of Potomack are through the State of Pensylvania and the inter[es]t of that State opposed to the extension of the Waters of Monongahela, that a communication cannot be had either by the Yohiogany or Cheat River; but herein I differ. An application to this purpose would, in my opinion, place the Legislature of that Commonwealth in a very delicate situation. That it would not be pleasing I can readily conceive, but that they would refuse their assent, I am by no means clear in. There is, in that State, at least 100,000 Souls West of the Laurel hill, who are groaning under the inconveniences of a long land transportation. They are wishing, indeed looking, for the extension of inland navigation; and if this can not be made easy for them to Philadelphia—at any rate it must be lengthy—they will seek a mart elsewhere; and none is so convenient as that which offers itself through Yohiogany or Cheat River. The certain consequence therefore of an attempt to restrain the extension of the navigation of these rivers (so consonant with the interest of these people) or to impose any extra duties upon the exports, or imports, to, or from another State, would be a seperation of the Western Settlers from the old & more interior government; towards which there is not wanting a disposition at this moment in the former.

   
   This Prince William County courthouse, which served the county from c.1743 to c.1760, stood near a branch of Cedar Run about three miles southwest of present-day Independent Hill, Va. The court moved to this site because the creation in 1742 of Fairfax County from northern Prince William left the county’s first courthouse, which was located near the mouth of Occoquan Creek, at one edge of the county and a more central location was desired. However, with the 1759 formation of Fauquier County from western Prince William, the county’s center of population was again shifted, and the court moved east to the then rapidly growing port of Dumfries, where it remained until 1822 (HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 314–17; W.P.A. [1]W.P.A. Writers’ Project. Prince William: The Story of Its People and Its Places. American Guide Series. Manassas, Va., 1941., 76, 110).


   
   
   Dr. Craik had been at Mount Vernon with GW’s baggage two days earlier and had apparently proceeded with little delay to his home in Maryland. However, before leaving Mount Vernon, he had written a brief report for GW on the transportation between the Youghiogheny and Potomac rivers. The Little Youghiogheny (now Casselman) River, he thought, would be of little use in helping to link the two main rivers, because a long difficult navigation on it would save only a few overland miles. A total land route by Braddock’s Road or Turkey Foot Road was preferable, and of the two, Craik tended to favor the latter: “It is infinitely better and above two miles shorter. Indeed I found the whole Turkey foot Road across the mountains much better & nearer than Braddocks Road, that if there were good entertainment no one could hesitate in the choice” (Craik to GW, 2 Oct. 1784, MnHi).



   
   GW traveled down French Creek from Fort Le Boeuf (now Waterford, Pa.) to Venango (now Franklin, Pa.) 16–22 Dec. 1753. Lake Le Boeuf, near which the fort stood, lay south of Presque Isle (now Erie, Pa.).


   
   
   The headwaters of the Cuyahoga River, the Tuscarawas River (a major branch of the Muskingum River), and the Mahoning River (a major branch of the Beaver River) all lie near one another in the vicinity of present-day Akron, Ohio. The mouth of the Cuyahoga is at present-day Cleveland, Ohio.



   
   The Miami River flowing into Lake Erie is now called the Maumee, a corruption of its earlier name. It is the Auglaize River, one of the Maumee’s main branches, that runs close to the Great Miami River, the two rivers having headwaters near one another in the area southeast of present-day Lima, Ohio.


   
   The Sandusky River comes within about 35 miles of the source of the Great Miami near present-day Upper Sandusky, Ohio, but it lies much closer there to the headwaters of the Scioto River, another tributary of the Ohio.



   
   The Lake of the Woods lies on the border between the United States and Canada west of the Great Lakes.



   
   The Ottawa (Outauais) River flows for most of its length along the border between the Canadian provinces of Quebec and Ontario, entering the St. Lawrence River a few miles west of Montreal.



   
   Virginians.



   
   This table is an appendix to Thomas Hutchins, A Topographical Description of Virginia, Pennsylvania, Maryland and North Carolina (London, 1778).



   
   The falls are at present-day Ohiopyle, Pa. GW visited them in May 1754 (GW to Joshua Fry, 23 May 1754, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 1:52–53; VAUGHANSamuel Vaughan. “Minutes Made by S. V. from Stage to Stage on a Tour to Fort Pitt or Pittsburgh in Company with Mr. Michl. Morgan Obrian, from Thence by S. V. Only through Virginia, Maryland, & Pensylvania (18 June to 4 Sept. 1787).” Manuscript diary in the collection of the descendants of Samuel Vaughan., 24–25).



   
   In the manuscript an asterisk at the end of this line refers to a marginal note that states: “the mouth of Cheat River & 2 Miles up it is in Pensyla.”



   
   West Fork River.



   
   The Clarion River, a branch of the Allegheny River, was known as Toby’s or Stump Creek until the early part of the nineteenth century (ESPENSHADEA. Howry Espenshade. Pennsylvania Place Names. State College, Pa., 1925., 146–47).



   
   The headwaters of the Clarion River (near present-day Johnsonburg, Pa.) lie several miles west of the headwaters of the Driftwood Branch of Sinnemahoning Creek. Sinnemahoning Creek enters the West Branch of the Susquehanna River near present-day Keating, Pa.



   
   Fort Augusta, built in 1756, stood near present-day Sunbury, Pa., just below the junction of the west and main branches of the Susquehanna River (FRONTIER FORTSReport of the Commission to Locate the Site of the Frontier Forts of Pennsylvania. 2 vols. [Harrisburg], Pa., 1896., 1:354–58).



   
   Mahanoy Creek flows into the Susquehanna River about 12 miles below the site of Fort Augusta. The upper reaches of the creek extend east to present-day Mahanoy City, Pa., a few miles north of the headwaters of the Schuylkill River.


   
   
   
   GW was using Lewis Evans’s A General Map of the Middle British Colonies, in America (Philadelphia, 1755) and William Scull’s Map of the Province of Pennsylvania (Philadelphia, 1770).


   
   Lewis Evans (c.1700–1756), a Pennsylvania surveyor, published two maps. His first one, A Map of Pensilvania, New-Jersey, New-York, And the Three Delaware Counties, appeared in 1749 and was a work of fairly limited scope, showing principally the Delaware, Susquehanna, Hudson, and Mohawk valleys. His 1755 map of the middle colonies, issued with a 32–page explanatory Analysis, was much more comprehensive, covering the area from Virginia north to Montreal and from Rhode Island west to the falls of the Ohio River. It was also more popular, being one of the first maps to show the region west of the Appalachians with much detail and accuracy. In the half century following publication of the map, it went through many editions, both authorized and unauthorized (STEVENS [5]Henry N. Stevens. Lewis Evans: His Map of the Middle British Colonies in America. 1920. Reprint. New York, 1971.; GIPSONLawrence Henry Gipson. Lewis Evans. Philadelphia, 1939.). GW probably owned a copy of the first edition, for he was using the map as early as Aug. 1756 to help conduct his French and Indian War military operations (GW to Adam Stephen, 5 Aug. 1756, DLC:GW). Over the years he retained a good opinion of it. Writing to Benjamin Harrison 10 Oct. 1784, he remarked that Evans’s map and Analysis “(considering the early period at which they were given to the public) are done with amazing exactness” (DLC:GW).


   
   William Scull, another Pennsylvania surveyor, owned land in Northumberland County near Fort Augusta. He was sheriff of Northumberland in 1775 and later became a captain in the 11th Pennsylvania Regiment. From Jan. to Sept. 1778 he was an assistant to the geographer and surveyor general of the Continental Army. However, ill health forced him to resign from the service, and he sought a position in the newly created Pennsylvania land office (William Scull to Joseph Reed, 26 Jan. 1780, PA. ARCH.Samuel Hazard et al., eds. Pennsylvania Archives. 9 ser., 138 vols. Philadelphia and Harrisburg, 1852–1949., 1st ser., 8:94). Scull’s map of Pennsylvania, which covered the state from Philadelphia west to Fort Pitt, was based on his own work and on that of other surveyors, including his grandfather Nicholas Scull (1687–1761), who was surveyor general of Pennsylvania from 1748 to his death (GARRISONHazel Shields Garrison. “Cartography of Pennsylvania before 1800.” Pennsylvania Magazine of History and Biography 59 (1935): 255–83., 277–79).



   
   These two forts were at opposite ends of the Niagara River. Fort Erie, built in 1764 and destroyed in 1779, lay in ruins at the head of the river, the southern end where it flowed out of Lake Erie. Fort Niagara, built in 1726, stood at the mouth of the river, the northern end where it entered Lake Ontario. The 18–mile portage was required to bypass Niagara Falls.



   
   Oswego, N.Y., located on Lake Ontario at the mouth of the Oswego River, had been an important Indian trading center and military post since the 1720s.



   
   Oswego Falls are at present-day Fulton, N.Y., about 12 miles above the mouth of the Oswego River. On Evans’s map the Oswego River and its northern branch, the Oneida River, appear to be one river called the Onondaga.



   
   The Oneida River flows from the western end of Oneida Lake and joins downstream with the Senaca River to form the Oswego.



   
   Wood Creek, which flows into Oneida Lake from the east, runs close to the headwaters of the Mohawk River in the vicinity of present-day Rome, N.Y.



   
   This portage was around the Little Falls of the Mohawk River.


   
   
   The 70–foot high Cohoes Falls at the mouth of the Mohawk River made this portage necessary in order to reach the Hudson River (SHAWRonald E. Shaw. Erie Water West: A History of the Erie Canal, 1792–1854. Lexington, Ky., 1966., 9; W.P.A. [7]W.P.A. Writers’ Project. New York: A Guide to the Empire State. American Guide Series. New York, 1940., 627). Schenectady on the Mohawk is about 21 miles above the falls; Albany on the Hudson is about 11 miles below them.



   
   Oswegatchie (now Ogdensburg, N.Y.) was a military outpost on the St. Lawrence River. The British army held it until 1796 (W.P.A. [7]W.P.A. Writers’ Project. New York: A Guide to the Empire State. American Guide Series. New York, 1940., 533–34).


